


EXHIBIT 10.1


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION(1)
 
 
 
Annual Cash Retainers
 
 
Board Members (other than Chairman)
$
50,000


 
Chairman of the Board
$
120,000


Annual Equity Awards(2)
 
 
Board Members (including Chairman)
$
175,000


 
Audit Committee Chairman
$
30,000


 
Compensation Committee Chairman
$
15,000


 
Nominating & Corporate Governance Committee Chairman
$
15,000


 
Audit Committee Member
$
15,000


 
Compensation Committee Member
$
8,000


 
Nominating & Corporate Governance Committee Member
$
6,000


_______________
 
 
 
 
(1) Effective September 19, 2013. The Company generally reimburses all directors
for reasonable travel and out-of-pocket expenses incurred in connection with
their duties as directors, including attendance at meetings.


(2)  Annual equity awards are payable in the form of restricted stock, are
valued at the grant date, and vest in equal, annual installments over a 4-year
period from the date of grant.







